            Case 1:19-cv-01767-CCB Document 1 Filed 06/18/19 Page 1 of 7



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND


 IN RE: SMITH & NEPHEW                                                    MDL-17-md-2775
 BIRMINGHAM HIP RESURFACING                                          Hon. Catherine C. Blake
 (BHR) HIP IMPLANT PRODUCTS
 LIABILITY LITIGATION

 PATRICK KELLEY AND MARY                                         Case No. 1:19-cv-1767
 KELLEY


        Plaintiffs,

 v.                                                              This Document Relates to
                                                                 THA TRACK CASES
 SMITH AND NEPHEW, INC.,

        Defendant.


  THA TRACK SHORT FORM COMPLAINT FOR PLAINTIFFS WITH BHR CUPS,
          MODULAR FEMORAL HEADS AND STEMS (THA CASES
               NOT INVOLVING THE R3 METAL LINER)

       1.      Plaintiffs, Patrick Kelley and Mary Kelley, state and bring this civil action

involving a total hip arthroplasty (“THA”) as part of the “THA Track” in MDL No. 2775, entitled

In re: Smith & Nephew Birmingham Hip Resurfacing (BHR) Hip Implant Products Liability

Litigation. Plaintiffs are filing this Short Form Complaint pursuant to CMO No. 10, entered on

September 24, 2018 by this Court.

                          PARTIES, JURISDICTION AND VENUE

       2.      Plaintiff Patrick Kelley is a resident and citizen of Illinois and claims damages as

set forth below.

       3.      Plaintiff’s Spouse, Mary Kelley, is a resident and citizen of the State of Illinois, and

claims damages as set forth below.

       4.      Federal jurisdiction is based on diversity of citizenship.
              Case 1:19-cv-01767-CCB Document 1 Filed 06/18/19 Page 2 of 7



         5.       The Federal District in which Plaintiff’s initial implant took place: Northern District

of Illinois.

         6.       The Federal District in which Plaintiff’s revision(s) surgeries took place: Northern

District of Illinois.

    7.         Plaintiff brings this action on behalf of himself.

                                      FACTUAL ALLEGATIONS

         8.       On or about April 15, 2008, Plaintiff underwent surgery during which the Smith &

Nephew Birmingham (“BHR”) femoral head and BHR acetabular cup were implanted into

Plaintiff’s right hip, along with the following non-BHR System component: Smith & Nephew

Emperion femoral stem.

         9.       Plaintiff’s right hip implant surgery was performed at Mercyhealth Rockford

Memorial Hospital at 2400 North Rockton Ave. in Rockford, Illinois by Mark L. Barba, MD.

         10.      Plaintiff underwent the following medically indicated revision of the hip implant

on or about the following date: August 1, 2017. Plaintiff received the following hip components

during the revision surgery: Smith & Nephew Oxinium femoral head and a Stryker Restoration

acetabular liner.

         11.      Plaintiff alleges the following complications and/or injuries as a result of the

components implanted in Plaintiff’s hip, some or all of which made revision surgery medically

necessary: Plaintiff experienced persistent pain and discomfort from his metal-on-metal right hip

implant and was later diagnosed with metallosis.

         12.      Plaintiff’s revision surgery was performed by Mark L. Barba, MD at Rockford

Memorial Hospital at 2400 North Rockton Ave. in Rockford, Illinois.
          Case 1:19-cv-01767-CCB Document 1 Filed 06/18/19 Page 3 of 7



       13.     Plaintiff’s revision surgery/surgeries resulted in the following intra-operative

findings and/or diagnoses: Plaintiff had a cloudy effusion and patulous capsule. In addition, the

sleeve from his initial implant was heavily corroded when removed. There were varying degrees

of necrosis and granulation noted in Plaintiff’s operative report.

       14.     Plaintiff adopts the allegations of the BHR-THA Master Amended Consolidated

Complaint (“BHR-THA MACC”) filed August 14, 2018, against Smith & Nephew, Inc.1 and all

amendments to the BHR-THA MACC.

       15.     Notwithstanding the foregoing, Plaintiff does not adopt the following paragraphs

of the BHR-THA MACC: N/A.

       16.     Notwithstanding the foregoing, Plaintiff additionally alleges that: As a result of the

device failure, Plaintiff began experiencing persistent pain and discomfort in his hip that

dramatically affected his daily life. Plaintiff later had his blood tested and the results clearly

indicated that Plaintiff had metallosis.

                              ALLEGATIONS AS TO INJURIES

       17. (a) Plaintiff claims damages as a result of (check all that are applicable):

               X               INJURY TO HIMSELF

                               INJURY TO THE PERSON REPRESENTED

                               WRONGFUL DEATH

                               SURVIVORSHIP ACTION

               X               ECONOMIC LOSS




1
  Plaintiffs have since voluntarily dismissed two additional defendants named in the BHR-THA
MACC, Smith & Nephew plc and Smith & Nephew Ltd. Adoption of the BHR-THA MACC
does not act as a means by which a plaintiff can sue these now-dismissed defendants or any other
foreign defendants.
          Case 1:19-cv-01767-CCB Document 1 Filed 06/18/19 Page 4 of 7



             (b) Plaintiff’s spouse claims damages as a result of (check all that are applicable):

                X               LOSS OF SERVICES

                X               LOSS OF CONSORTIUM

       18.      In addition to the allegations in the THA-MACC, Plaintiff alleges that [Plaintiff

and/or Plaintiff’s physician] (i) viewed and/or heard the following representations that Plaintiff

alleges are false, misleading, incomplete, or otherwise were misrepresentations: Defendant failed

to inform Plaintiff about risks of metallosis, or any other metal related complications; Defendant

failed to inform Plaintiff about the risks of metal-on-metal hips; Defendant failed to inform

Plaintiff about lack of FDA approval for the device; Defendant failed to inform Plaintiff about

off-label use of the THA system components; Defendant failed to inform Plaintiff of the risk of

premature failure of the device on or about April 15, 2008 and (ii) relied upon those representations

or misrepresentations as described in the THA-BHR MACC as well as in the following manner:

Plaintiff relied on these representations and omissions when consenting to have his hip replaced

with the THA system.

       19.      Defendant(s), by its/their actions or inactions, caused the injuries to Plaintiffs as

alleged in the BHR-THA MACC. Plaintiffs additionally allege that Defendant(s) caused his

injuries as follows: Plaintiff experienced persistent pain and discomfort. Plaintiff could feel that

the device was loose and when he bent over the device would often pop out of place causing

additional pain. As a result of the complications the Plaintiff was going through, his life was

drastically affected. Plaintiff could no longer enjoy time with his wife and family the way he had

in the past. Plaintiff could no longer help with chores around the house because of his inability to

bend over. In addition, Plaintiff could no longer walk his two Great Danes. Plaintiff’s wife was

reluctantly forced to do all of the things that Plaintiff could no longer do. This issue, along with
          Case 1:19-cv-01767-CCB Document 1 Filed 06/18/19 Page 5 of 7



the inability to be intimate in the way they had once been, caused stress between Plaintiff and his

spouse. In addition, Plaintiff could no longer participate in other family functions. Plaintiff could

no longer play yard games with his children and grandchildren. Plaintiff could not get down on

the floor to play with his grandchildren and could not pick them up for feeling of falling over due

to the pain in his hip. Outside of the home, Plaintiff suffered at work where he had started calling

in more often due to his inability to ambulate. The pain became so bad that Plaintiff felt he had

no choice but to retire after twenty-one years as an emergency room nurse. Plaintiff’s social life

had suffered as a result of the failing device and the related complications. Plaintiff could no

longer go bowling, which had been a staple of his family life for years, nor could Plaintiff

participate in other athletic activities as he had in the past. In fact, Plaintiff’s social life overall

was completely changed because he could no longer attend social functions or parties with friends

because it was difficult to sit or stand for extended periods of time.

      DEFENDANT-SPECIFIC ALLEGATIONS AND THEORIES OF RECOVERY

       20.      The following claims and allegations in the BHR-THA MACC are asserted by

Plaintiffs and are herein adopted by reference:

                X       COUNT I (Strict Products Liability, Design Defect and Failure to Warn)

             Specific state common law and statutory law that applies: Illinois.

                X       COUNT II (Negligence and Negligent Failure to Warn)

             Specific state common law and statutory law that applies: Illinois.

                X       COUNT III (Negligence Per Se)

             Specific state common law and statutory law that applies: Illinois.

                X       COUNT IV (Breach of Express Warranty)

             Specific state common law and statutory law that applies: Illinois.
          Case 1:19-cv-01767-CCB Document 1 Filed 06/18/19 Page 6 of 7



                 X      COUNT V (Breach of Implied Warranty)

             Specific state common law and statutory law that applies: Illinois.

                 X      COUNT VI (Negligent Misrepresentation)

             Specific state common law and statutory law that applies: Illinois.

                 X      COUNT VII (Unfair and Deceptive Trade Practices)

             Specific state common law and statutory law that applies: Illinois.

                 X      COUNT VIII (Fraudulent Concealment)

             Specific state common law and statutory law that applies: Illinois.

                 X      COUNT IX (Punitive Damages)

             Specific state common law and statutory law that applies: Illinois.

       21.       In addition to the above in paragraph 20, Plaintiffs assert that the facts as alleged

in the BHR-THA MACC and as additionally alleged above support the following additional

causes of action under applicable state law: Illinois Consumer Fraud and Deceptive Business

Practices Act.

                                      PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for judgment against Defendants as follows:

       1. For compensatory damages;

       2. Pre-judgment and post-judgment interest;

       3. Statutory damages and relief of the state whose laws will govern this action;

       4. Costs and expenses of this litigation;

       5. Reasonable attorneys’ fees and costs as provided by law;

       6. Equitable relief in the nature of disgorgement; and

       7. All other relief as the Court deems necessary, just and proper.
          Case 1:19-cv-01767-CCB Document 1 Filed 06/18/19 Page 7 of 7



                                         JURY DEMAND

       Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs hereby demand a trial by

jury as to all claims in Complaint so triable.


Dated: June 18, 2019                                Respectfully submitted,

                                                    BY: /s/ Rachal G. Rojas
                                                    Rachal Rojas
                                                    RRojas@JohnsonLawGroup.com
                                                    Federal Bar No.: 1005606
                                                    Andrew K. Gardner
                                                    AGardner@JohnsonLawGroup.com
                                                    Federal Bar No.: 2839998
                                                    Matthew Yezierski
                                                    MYezierski@johnsonlawgroup.com
                                                    Pro Hac Id. No.: 810839
                                                    JOHNSON LAW GROUP
                                                    2925 Richmond Avenue, Suite 1700
                                                    Houston, Texas 77098
                                                    Tel: (713) 626-9336
                                                    Fax: (800) 731-6018

                                                    ATTORNEYS FOR PLAINTIFF
